ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lauren Rucinski on 10/11/2021.

Claims 1-20 have been amended to:

1.	(Currently Amended) A system to reduce emissions from a compressor package, the system comprising:
	a. an engine system that drives a gas 
	b. an air system comprising an air configured to generate such plurality of instrumentation is powered by said portion of said compressed air;
c. a blowdown recovery system;
d. a gas compressor packing recovery system, said gas compressor packing recovery system configured to capture and direct gas 
monitoring , said monitoring system configured to identify system emissions or leaks in at least a portion of said compressor package and provide real time feedback to instruct system adjustments based on said identified system emissions or leaks.

2.	(Currently Amended) The system of claim 1, wherein said engine system comprises an air starter 

3.	(Currently Amended) The system of claim 1, further comprising at least one scrubber, and wherein said plurality of instrumentation comprises a plurality of scrubber controls.

4.	(Currently Amended) The system of claim 1, wherein at least one of said air system, said blowdown recovery system, said gas compressor packing recovery system, and a said and configured to send data to said monitoring system for processing 

5.	(Currently Amended) The system of claim 4, wherein said monitoring system is a remote monitoring system capable of alarming methane leaks detected by said methane detection system.

, wherein said air system is one of a plurality of air systems, and said gas compressor is one of a plurality of gas compressors, each of said gas compressors operatively connected to at least one air system of said plurality of air systems via a plugged tie-in connection 

7.	(Currently Amended) The system of claim 1, further comprising an engine pre/post-lube pump and compressor pre-lube pump, wherein said engine pre/post-lube pump and compressor pre-lube pump are configured to circulate oil and build up oil pressure when said engine system is actuated.

8.	(Currently Amended) The system of claim 1, further comprising a plurality of cooler louvers and at least one cooler louver actuator.

9.	(Currently Amended) The system of claim 4, wherein said data comprises key performance indicators and said monitoring system is configured to implementsaid system emissions or leaks.

10.	(Currently Amended) The system of claim 4, wherein said data comprises emissions of methane and volatile organic compounds and said monitoring system is configured to continuously receive

11.	(Currently Amended) The system of claim 1, further comprising a crankcase vent recovery system coupled to 

12.	(Currently Amended) A reduced emissions compressor package 
	a. an engine that drives gas , wherein said engine is actuated via 
	b. an air system comprising an air a receiver, and an instrument dryer, wherein a portion of compressed air generated by said air compressor is routed to the instrument dryer and then to a plurality of instrumentation such that said plurality of instrumentation is powered by said portion of said compressed air;
	c. a monitoring system configured to identify system emissions or leaks provide real time feedback to instruct system adjustments based on said identified system emissions or leaks;
	d. a blowdown recovery system; and
	e. vents and a pressure packing vent recovery system in communication with said vents.

13.	(Currently Amended) The reduced emissions compressor package of claim 12, 

14.	(Currently Amended) The reduced emissions compressor package of claim 12, further comprising a suction line, 

15.	(Currently Amended) The reduced emissions compressor package of claim 12, further comprising at least one pneumatic valve that is powered by said air system.

16.	(Currently Amended) The reduced emissions compressor package of claim 15, wherein said at least one pneumatic valve is selected from the group comprising cooler actuator valves, scrubber dump controls, and pre-lubrication pump valves.

17.	(Currently Amended) The reduced emissions compressor package of claim 12, further comprising a pressure tank, wherein the pressure packing vent recovery system is configured to routefrom the vents to the pressure tank.

18.	(Currently Amended) The reduced emissions compressor package of claim 12, wherein the comprises detection system or a thermal imaging camera.

19.	(Currently Amended) The reduced emissions compressor package of claim 12, wherein said monitoring system is a remote monitoring system.

20.	(Currently Amended) A compressor package comprising:
	a. an engine system that drives a gas , the engine system comprising a starter, wherein said starter is an air starter or a hydraulic starter;
	b. an air system comprising an air compressor, said air configured to generate such plurality of instrumentation is powered by said portion of said compressed air;
	c. a blowdown recovery system;
	d. a plurality of packing vents of said gas compressor, wherein a gas is configured to capture and direct plurality of packing vents of said gas 
	e. a methane detection system that continuously detects , , and 
	f. a monitoring system that monitors key performance indicators and implements an algorithm to identify system emissions or leaks inand said gas wherein and configured to provide is configured to provide real time feedback to instruct 
	g. an engine pre/post-lube pump and compressor pre-lube pump, wherein said engine pre/post-lube pump and compressor pre-lube pump are configured to circulate oil and build up oil pressure when said engine system is actuated;
	h. a plurality of cooler louvers and at least one cooler louver actuator; and
	i. a crankcase vent recovery system coupled to .

Reasons for Allowance
Claims 1-20 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art fails to teach a compressor package system that integrates engine/gas compression and air compression systems with a monitoring system configured to identify system emissions or leaks in at least a portion of said compressor package system and provide real time feedback to instruct system adjustments based on said identified system emissions or leaks in combination with the other claim limitations.
The closest prior art of record is that of US 20110094593 (Malm), such that Malm teaches a compressor package that utilizes natural gas/methane to power corresponding instrumentation [e.g., valves], and such that said system includes a means for detecting leaks that entails signaling an alarm. The cited NPL (EPA) suggests the motivation(s) concerning why one of ordinary skill would be led to (or desire) substituting compressed air for the natural gas/methane that is used to power e.g., a compressor package system that integrates engine/gas compression and air compression systems with a monitoring system configured to identify system emissions or leaks in at least a portion of said compressor package system and provide real time feedback to instruct system adjustments based on said identified system emissions or leaks].
As such, the claimed invention(s) may be regarded as a novel and inventive system/package for achieving a reduction in system emissions [e.g., via the integration of the air system used to power the instrumentation in combination with the functionality of the monitoring system, a distinct means/system for reducing system emissions is enabled].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747